Citation Nr: 0202074	
Decision Date: 03/04/02    Archive Date: 03/15/02	

DOCKET NO.  98-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1956 to September 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a May 2000 decision the Board found that the veteran's 
service-connected dysthymic disorder and alopecia areata 
could be rated separately, and denied the veteran's appeal of 
the issues of increased evaluations for dysthymia and 
alopecia areata and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  By order dated July 2000 the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the Board's decision with 
respect to the issues of an increased rating for dysthymia 
and entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran indicated that he did not desire to pursue his appeal 
of an increased rating for alopecia areata and the Court 
dismissed his appeal with respect to that issue.  A copy of 
the joint motion and a copy of the Court's order have been 
included in the veteran's claims file.


FINDINGS OF FACT

1.  From May 6 to November 7, 1996, the veteran's dysthymia 
was manifested by no more than definite social and industrial 
impairment.

2.  The rating criteria following the November 7, 1996, 
amendments are more favorable to the appellant.

3.  From November 7, 1996, the veteran's dysthymia has been 
manifested by subjective reports of dysphoric mood, apathy, 
and anhedonia, decreased energy, social withdrawal, insomnia, 
and panic attacks on a regular basis at least weekly, but 
there is no impairment of thought process or communication, 
no psychotic symptoms, ability to maintain personal hygiene 
is intact, the veteran is oriented to person, place, and 
time, he has no obsessive or ritualistic behavior, his rate 
and flow of speech are within normal limits, he has no 
impaired impulse control, and not more than definite social 
and industrial impairment is demonstrated.

4.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  From May 6 to November 7, 1996, the criteria for an 
evaluation in excess of 30 percent for the service-connected 
dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.132, Part 4, Diagnostic Code 9405 (in effect 
prior to November 7, 1996).

2.  Following November 7, 1996, the criteria for an 
evaluation in excess of 30 percent for the service-connected 
dysthymia, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A; 38 C.F.R. §§ 4.1, 4.2, 4. 7, 4.10, 4.130, 
Part 4, Diagnostic Code 9405 (2001); 38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9405 (in effect prior to November 7, 
1996)..

3.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that records 
from the Social Security Administration have been obtained, 
as well as VA and private treatment records.  The veteran has 
been afforded multiple VA examinations and subsequent to the 
Board's March 2001 remand he has been afforded the 
opportunity to submit any additional medical evidence, with 
his response indicating that no further evidence exists.  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria as well as the 
evidence considered and the reasons for the decisions 
reached.  Following the issuance of an October 2001 
supplemental statement of the case, the representative 
submitted a letter, in November 2001, indicating the 
veteran's desire that the file be immediately returned to the 
Board for review.  Therefore, the Board concludes that the VA 
has complied with VCAA because there is no indication that 
any further notification or development could be undertaken 
that has not been already been accomplished.

I.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability more nearly approximates the 
criteria required for that rating, otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  However, 
new rating criteria cannot have retroactive application prior 
to November  7, 1996.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected dysthymia under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

The report of an August 1996 VA psychiatric examination 
reflects that the veteran was receiving Social Security 
benefits because of rheumatoid arthritis.  It indicates that 
the veteran had never sought any psychiatric treatment.  On 
examination, the veteran was oriented in all three spheres.  
His speech was relevant and coherent.  His mood was depressed 
and his affect was appropriate.  His sleep was poor unless he 
drank in the evening.  He felt chronically tired.  His memory 
was fair and his concentration was impaired.  He was socially 
withdrawn and reported that he never married which he 
attributed to his baldness.  He felt irritable and 
pessimistic about the future.  He had no current suicidal 
ideations.  He reported that he had been drinking heavily for 
many years, having had delirium tremens, seizures, and 
blackouts.  He reported no hallucinations or delusions.  The 
diagnoses included dysthymic disorder and the veteran's 
Global Assessment of Functioning (GAF) was indicated to be 
50.

On the report of a May 1997 VA psychiatric examination the 
veteran reported that he did not go anywhere and that he did 
not have a life.  On examination he was depressed and bitter.  
He had appropriate affect.  His sensorium and intellectual 
functioning were intact and coherent.  He was oriented in all 
three spheres.  He reported that he was very forgetful.  He 
was capable of organized thinking and his information and 
calculations were good.  Abstractions, concentration, and 
persistence were poor.  He reported no current suicidal 
thinking and there were no homicidal features.  He reported 
hallucinations when he was drinking.  He indicated that he 
had no social life, but had a few friends, but not many.  He 
indicated that he would rather be by himself and not around 
people.  He reported drinking without limits, with blackouts 
on two occasions.  He had little insight and could not work 
because he could not concentrate.  The diagnoses included 
history of alcohol abuse and a GAF of 50 was reported.

The report of a March 1998 VA psychiatric examination 
reflects that the veteran reported that he had never received 
psychiatric treatment or psychotropic medications.  The 
veteran reported that he lived alone in a small room in a 
rooming house.  There was no evidence of a thought disorder.  
There was no recent suicidal ideation.  He was oriented in 
all three spheres and his memory and concentration were fair.  
There were no obsessive or ritualistic behaviors.  Speech 
productions were relevant and coherent.  Small spaces 
triggered anxiety and his mood was depressed.  His affect was 
appropriate.  His sleep was poor and he indicated that he did 
not like to be around people, but liked to be by himself.  
The diagnoses included dysthymic disorder and alcohol 
dependence current.  The veteran's GAF was indicated to be 
50.

The report of an August 2001 VA field examination reflects 
that the field examiner attempted to contact the veteran at 
his last known address.  A lady there indicated that the 
veteran no longer resided at that address.  She had known the 
veteran for 14 years.  She indicated that he was a very nice 
man who basically kept to himself.  The examiner also 
contacted another acquaintance of the veteran, [redacted], who 
resided at another address and informed the examiner that she 
had known the veteran for over 10 years.  She did not desire 
to provide the address where the veteran could be contacted.  
Upon returning to [redacted]'s residence at a later time, the 
examiner met [redacted]'s daughter.  The daughter informed the 
examiner that the veteran's girlfriend, with whom he resided, 
was [redacted]'s sister.  The veteran's address was provided and 
the examiner visited the veteran at that address.  Also 
present was his girlfriend.  The veteran reported on his 
health problems and indicated that he had quit drinking.  His 
girlfriend indicated that she had known the veteran for 
15 years and reported that he suffered from depression, 
nervousness, and memory lapse from time to time.  She 
reported that he had friends but rarely socialized with them 
and rarely went outside.  The veteran indicated that he had 
no special interests or hobbies.  A neighbor indicated that 
the veteran was seen occasionally, but appeared to be a quiet 
person.

The report of a September 2001 VA psychiatric examination 
reflects that the veteran's claims file had been reviewed.  
There was no history of current or past psychiatric or 
psychological treatment and the veteran was unemployed due to 
physical disability.  The report indicates that the veteran 
was highly avoidant of social situations, had no hobbies, and 
spent the majority of his time alone at home.  His 
psychiatric symptoms were chronic, of moderate severity and 
dated back many years.  Alcohol abuse had been in remission 
since January 2001.  The veteran had been unemployed since 
1989 due to physical disability and there was moderate social 
impairment secondary to his psychiatric problems.  The 
veteran characterized his depressive symptoms as existing 
more days than not and being represented by dysphoric mood, 
apathy, and anhedonia, decreased energy, social withdrawal, 
insomnia, and a history of suicidal and homicidal ideation 
but neither of these were currently experienced by the 
veteran.  There was also a history of alcohol abuse but the 
veteran had stopped without any formal treatment in January 
2001.  There was no impairment of thought process of 
communication and no psychotic symptoms present.  The veteran 
would become agitated occasionally, inappropriate to 
situation.  His ability to maintain personal hygiene was 
intact and he was oriented to person, place, and time.  There 
was no memory loss or impairment.  There was no obsessive or 
ritualistic behavior and his rate and flow of speech was 
within normal limits.  The veteran reported panic attacks on 
a regular basis at least weekly.  There was chronic 
depression with periodic anxiety.  There was no impaired 
impulse control.  There was chronic insomnia resulting in 
daytime fatigue.  The diagnoses included dysthymic disorder 
and the veteran's GAF, related solely to his dysthymia, was 
indicated to be 51.

A September 2001 VA outpatient treatment record reflects that 
the veteran reported that he had only slept 2 to 3 hours per 
night since he had been in the military.  He reported that he 
had been in a long-term relationship of 15 years, but had 
never married.  His companion was on disability for medical 
reasons and they got along well.  He lived in a two-bedroom 
apartment with his companion and had been there for 6 years.  
His parents were deceased.  He had 3 brothers and 1 sister 
who lived in another State.  He remained in contact with them 
and visited them.  He reported that he attended church 
periodically and attended a senior citizen's center on some 
days.  He reported that he watched TV, read, and went for 
walks.  He indicated that he did not desire to see a 
psychiatrist because he did not believe in medications.

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (prior to 
November 7, 1996), a 50 percent rating is for consideration 
when the veteran's ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable impairment.  A 30 percent rating 
is applicable where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

The veteran's GAF has been indicated to be 50 or 51.  The 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed., reflects that a GAF score of 41 to 50 demonstrates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.

A review of the record reflects that the veteran has never 
received inpatient or outpatient care related to his service-
connected dysthymia and his award of Social Security 
disability benefits was based upon physical disability.  
Although the only competent medical evidence of record, dated 
during the period from May 6 to November 7, 1996, is the 
report of a August 1996 VA psychiatric examination, the 
entire record has been reviewed in an effort to evaluate the 
veteran under the criteria in effect prior to November 7, 
1996, for the period beginning May 6, 1996.  While the August 
1996 VA psychiatric evaluation assigned a GAF of 50, the 
record reflects that the examiner was aware that the veteran 
was drinking on a daily basis.  It is unclear what, if any, 
of the GAF the examiner was attributing to the veteran's 
alcohol abuse.  For example, the report of a May 1997 VA 
psychiatric examination, accomplished less than 1 year after 
the August 1996 examination, does not even diagnose 
dysthymia, but diagnoses only a history of alcohol abuse and 
assigns a GAF of 50 attributable solely to the alcohol abuse 
based upon the examination report.  The report of the March 
1998 VA psychiatric examination continues to assign a GAF of 
50, but reports both diagnoses of dysthymic disorder and 
alcohol dependence current.  The only examination that was 
accomplished following the veteran's termination of his 
alcohol abuse and contains the examiner's indication that 
only dysthymia was considered is the report of the September 
2001 VA psychiatric evaluation.  This report assigns a GAF of 
51 and clearly indicates that the veteran's dysthymia was of 
moderate severity and resulted in moderate social impairment.  

There is no competent medical evidence that indicates that 
the veteran's dysthymia has resulted in his unemployability, 
but rather the competent medical evidence indicates that the 
veteran's unemployability is related to physical disability.  
While the veteran has reported, during the examinations, that 
he has no social life and, in March 1998, reported that he 
lived alone in a small rooming house, a VA field examination, 
in August 2001, revealed that the veteran lived with his 
girlfriend.  In September 2001 the veteran reported that he 
had a 15-year relationship with his current companion and 
lived in a two-bedroom apartment where he had lived for 
6 years.  Since the veteran's reports as to his living 
arrangements and social interactions have been inconsistent, 
in light of the field examination, corroborated by 
independent witnesses, indicating that the veteran lived with 
a girlfriend, the Board will accord the veteran's September 
2001 report regarding his living circumstances greater 
probative weight than his earlier reports regarding not 
having any social life and living in a room in a rooming 
house.

Since the GAF's of 50 were assigned while the veteran was 
abusing alcohol and the GAF of 51 was assigned subsequent to 
the veteran's termination of his alcohol abuse, as well as 
being indicated to be exclusively related to his service-
connected dysthymia, and one of the GAF's of 50 was indicated 
to be exclusively related to alcohol abuse, the Board 
concludes that a preponderance of the evidence is against a 
finding that the GAF's of 50 were related solely to the 
veteran's service-connected dysthymia and a preponderance of 
the evidence supports a finding that the GAF of 51 is 
representative of impairment related solely to the veteran's 
service-connected dysthymia.

In light of the above analysis, the September 2001 VA 
psychiatric examination report has been accorded greater 
probative weight than the other examination reports because 
it is clear that it relates exclusively to the veteran's 
service-connected dysthymia.  The veteran's September 2001 
report as to his social interaction has been accorded greater 
probative weight than his earlier reports because of the 
independent verification as to his living arrangements made 
by the August 2001 VA field examination.  Therefore, a 
preponderance of the competent medical evidence indicates 
that the veteran's dysthymia has resulted in moderate social 
impairment and there is no indication that it has resulted in 
more than moderate occupational impairment and a 
preponderance of the lay evidence indicates that there is not 
more than moderate impairment in the veteran's ability to 
establish and maintain effective and wholesome relationships, 
considering that he attends church periodically, lives with a 
companion with whom he has had a relationship of 15 years, 
attends a senior citizen center on some days, and maintains 
contact and visits with his family.  Since a preponderance of 
the evidence is against a finding that the veteran's 
dysthymia has resulted in more than moderate social and 
industrial impairment, and the term definite has been 
construed to mean more than moderate but less than rather 
large, a preponderance of the evidence is against the 
assignment of an evaluation greater than 30 percent for the 
veteran's service-connected dysthymia for the period from 
May 6 to November 7, 1996, under the criteria in effect prior 
to November 7, 1996.

On the basis of the same analysis and considering the same 
evidence, a preponderance of the evidence would continue to 
be against an evaluation greater than 30 percent under the 
criteria in effect prior to November 7, 1996, after 
November 7, 1996.

Under the new criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9405, a 50 percent rating is for assignment where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

On the basis of the previous analysis, the September 2001 VA 
psychiatric examination and treatment reports have been 
accorded greater probative weight than previous competent 
medical evidence and reports by the veteran.  Therefore, a 
preponderance of the medical evidence indicates that the 
veteran is functioning satisfactorily with routine behavior 
with only occasional agitation that is inappropriate to a 
situation, his ability to maintain personal hygiene is 
intact, and his conversation and speech demonstrate no 
impairment.  He does have a depressed mood and panic attacks 
that are reported to occur weekly at least, as well as 
chronic sleep impairment, but his memory is intact.  He does 
not have flattened affect, circumstantial, circumlocutory or 
stereo-type speech, and panic attacks occurring more than 
once a week are not shown.  He does not have difficulty in 
understanding complex commands and he does not have impaired 
judgment or impaired abstract thinking.  Further, it is shown 
that he has maintained a relationship with a companion of a 
15-year duration, residing with that individual for at least 
6 years, and continues to maintain relationships with family, 
demonstrating the ability to maintain social relationships.

In light of the above analysis, a preponderance of the 
evidence is against a finding that symptoms related to the 
veteran's service-connected dysthymia more nearly approximate 
the criteria for an evaluation greater than 30 percent.  
Rather, a preponderance of the evidence supports a finding 
that symptoms related to the veteran's service-connected 
dysthymia more nearly approximate the criteria for a 
30 percent evaluation under the criteria in effect from 
November 7, 1996.  While the veteran asserts that his 
dysthymia warrants a greater evaluation, he is not qualified, 
as a lay person, to furnish medical opinions or diagnoses or 
provide medical etiologies.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  With respect to the 
circumstances the veteran is competent to report, the Board 
has weighed the probative value of his various reports as set 
forth above.  Therefore, a preponderance of the evidence is 
against an evaluation greater than 30 percent under the 
criteria in effect from November 7, 1996.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular Rating Schedule, noting that 
the veteran has not received inpatient or outpatient care for 
his service-connected dysthymia and that the competent 
medical evidence has always associated his unemployability 
with physical disability and never associated unemployability 
exclusively with the veteran's service-connected dysthymia.

II.  Unemployability

The veteran's service-connected disabilities include 
dysthymia, evaluated as 30 percent disabling, and alopecia 
areata, evaluated as noncompensably disabling.  As noted in 
the introduction, the veteran abandoned his appeal with 
respect to the noncompensably evaluation assigned for 
alopecia areata and the Board concludes that the 
noncompensable evaluation is appropriate.  His disability has 
been rated as analogous to eczema under 38 C.F.R. Part 4, 
Diagnostic Code 7806 (2001).  

Diagnostic Code 7806 provides that a 0 percent evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation requires exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  

The report of a May 1996 VA dermatology examination reflects 
that a few tuffs of hair on both cheeks, the chin, and 
minimal hair in the axilla area were shown.  His trunk and 
extremities had no hair.  The assessment was alopecia areata 
with minimal regrowth.  VA outpatient treatment records 
reflect no treatment for this disability.  

In the absence of any suggestion in the objective records 
that the veteran experiences any of the symptoms that would 
warrant a 10 percent evaluation, a preponderance of the 
evidence is against an evaluation greater than the 0 percent 
assigned.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran does not meet the percentage 
criteria for the assignment of a total rating based upon 
individual unemployability.  Legal authority also provides 
that total disability ratings for compensation may be 
assigned where the schedular rating for the service-connected 
disabilities is less than 100 percent, and where it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
This includes consideration of such factors as the extent of 
the service-connected disabilities, and employment and 
educational background.  38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16(b), 4.19 (2001).

The veteran has reported an 11th grade education and 
occupational experience as a sand blaster/painter.  He has 
indicated that he has not worked since 1989.  Although the 
veteran has indicated his belief that he is unemployable due 
to his service-connected dysthymia, he is not qualified, as a 
lay person, to furnish medical opinions or diagnoses or 
provide medical etiologies.  See Espiritu.

The record reflects that the veteran has been found to be 
disabled for purposes of Social Security disability benefits.  
However, the record reflects that the finding by the Social 
Security Administration was based upon physical disability.  
All of the competent medical evidence reflects that the 
veteran's inability to obtain and retain gainful employment 
is associated with physical disability.  There is no 
competent medical evidence associating unemployability 
exclusively with the veteran's service-connected dysthymia.  
In this regard, while the veteran has been assigned GAF 
scores of 50, which may be construed as reflecting inability 
to work, the evidence at the time of the assignment of those 
scores indicates that the veteran was also abusing alcohol 
and it is unclear from the reports assigning the scores if 
the scores were exclusively related to the veteran's service-
connected dysthymia, noting that one report apparently 
relates the GAF of 50 exclusively to alcohol abuse.  

On the basis of previous analysis a preponderance of the 
evidence supports a finding that the veteran's service-
connected dysthymia results in moderate social and industrial 
impairment as represented by the assignment of a GAF of 51 
and as stated on the September 2001 VA psychiatric 
examination report.  Further, based upon previous analysis, a 
preponderance of the evidence supports a finding that the 
veteran continues to have social interaction, with a 
relationship that has lasted 15 years, including at least 
6 years of co-habitation, periodic attendance of church, 
continued relationship with family members, visits to a 
senior citizen center, and walks in the neighborhood.  

Therefore, a preponderance of the evidence supports a finding 
that the veteran is not socially withdrawn more than moderate 
in degree in that he continues to have meaningful 
relationships and is able to interact with others on a 
regular basis.  Further, there is no competent medical 
evidence indicating that the veteran's dysthymia causes him 
to be unable to continue in employment such as sand blasting 
or painting or other related occupations, with consideration 
of his education, noting that the veteran is oriented, has 
normal speech, and no impairment of thought process or 
communication.  Further, with respect to the veteran's 
chronic sleep impairment, the veteran reported in September 
2001, that he slept 2 to 3 hours per night and this had 
existed ever since he got out of the military.  Therefore, 
his chronic sleep impairment would not have been interfering 
with his employability prior to termination of his employment 
in 1989.  There is no evidence indicating that the veteran 
receives ongoing care for his service-connected dysthymia, or 
that he has ever received medical care for his service-
connected dysthymia.  

Accordingly, based on the above analysis, a preponderance of 
the evidence establishes that the veteran's service-connected 
disabilities alone are not of a nature and severity, bearing 
in mind his occupational and educational background, without 
regard to his age, to prevent gainful employment in the area 
of his work experience.  He is not individually unemployable 
by reason of service-connected disabilities alone, and a 
total rating for compensation is not warranted.  The 
preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on individual 
unemployability.


ORDER

An evaluation in excess of 30 percent for dysthymia from 
May 6 to November 7, 1996, is denied.

An evaluation in excess of 30 percent for dysthymia from 
November 7, 1996, is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

